IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,            : No. 88 MAL 2016
                                         :
                  Respondent             : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
                                         :
            v.                           :
                                         :
                                         :
DINESH BABU MANNEPULI,                   :
                                         :
                  Petitioner             :


                                     ORDER



PER CURIAM

      AND NOW, this 17th day of May, 2016, the Petition for Allowance of Appeal is

DENIED.

      Justice Donohue did not participate in the consideration or decision of this

matter.